Case 3:19-cr-00804-AET Document 378 Filed 08/06/20 Page 1 of 2 PagelD: 1061

CIMINO LAW, LLC

376 Hollywood Avenue
Suite 206

Fairfield, New Jersey 07004
(862-210-8036
(862-210-8041 (fax)

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA ‘ Hon, Douglas E, Arpert, U.S.MJ.
CW 1A FON CPR
9 vitd-45645(DEA)}~
Vv.
ORDER
RONIFFE GAINES

 

This matter having been opened to the Court by Cimino Law LLC, counsel for Defendant
Roniffe Gaines, on notice to Assistant United Sates Attorneys, Ray A. Mateo and Martha Kathleen
Nye and United States Pretrial Services for an Order permitting Roniffe Gaines 1) to attend a baby
shower for his daughter at the home of his mother, Shirelle Hughley, 78 Marboro Lane,
Willingboro, NJ 08046 on August 8, 2020 from 3:00 p.m, to 8:00 p.m.; and 2) to attend a second
baby shower for his daughter at the home of his mother, Shirelle Hughley, 78 Marboro Lane,
Willingboro, NJ 08046 on August 15, 2020 at 3:00 p.m. to 8:00 p.m.; and the United States
Attorney’s Office and United States Pretrial Services having no objection, and the Court having

considered the application, and for good cause shown,

tt
wisontuis 6 day of Cecyoot , 2020;

ORDERED as follows:

 

 
Case 3:19-cr-00804-AET Document 378 Filed 08/06/20 Page 2 of 2 PagelD: 1062

1, Defendant, Roniffe Gaines’ request to attend the baby showers is hereby GRANTED;

2. Mr. Gaines is permitted to leave his home in Beverly, New Jersey at 2:00 p.m. on
August 8, 2020, to attend his daughter’s baby shower at 3:00 p.m. at the home of his
mother, Shirelle Hughley, 78 Marboro Lane, Willingboro, New Jersey and returning to
his home in Beverly, New Jersey by 9:00 p.m.;

3. Mr. Gaines is permitted to leave his home in Beverly, New Jersey at 2:00 p.m. on
August 15, 2020, to attend his daughter’s baby shower at 3:00 p.m. at the home of his
mother, Shirelle Hughley, 78 Marboro Lane, Willingboro, New Jersey and returning to

his home in Beverly, New Jersey by 9:00 p.m.

SO ORDERED.
we 4

 

 
